PER CURIAM.
This is an appeal from a resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). The public defender filed an An-ders brief in Kevin Thompson’s appeal, advising that it presented no meritorious issues warranting reversal.1 Supplemental briefing has revealed that when resentenc-ing Thompson, the trial court was divested of jurisdiction due to a pending related direct appeal.2 See Knapp v. State, 741 So.2d 1150 (Fla. 2d DCA 1999); Landers v. State, 691 So.2d 550 (Fla. 4th DCA 1997).
As we state in Thompson v. State, 802 So.2d 503 (Fla. 4th DCA 2001), appellant must be present at resentencing. We, therefore, vacate the sentence and remand for resentencing.
KLEIN, SHAHOOD and HAZOURI, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. 4D00-4369.